19-12346-shl       Doc 155        Filed 12/06/19       Entered 12/06/19 11:12:15     Main Document
                                                      Pg 1 of 2


WILLIAM K. HARRINGTON                                                    Hearing Date and Time:
UNITED STATES TRUSTEE, REGION 2                                          December 19, 2019, at 11:00 a.m.
U.S. Department of Justice
Office of the United States Trustee
201 Varick Street, Room 1006
New York, NY 10014
Tel. (212) 510-0500
By:     Andrea B. Schwartz, Esq.
        Trial Attorney

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- X
In re                                                          :   Chapter 11
                                                               :
LIDDLE AND ROBINSON, L.L.P., et al.,                           :   Case No. 19-12346 (SHL)
                                                               :   (Jointly Administered)
                                             Debtors.          :
 ----------------------------------------------------------- X

                   NOTICE OF UNITED STATES TRUSTEE’S MOTION:
               (I) PURSUANT TO 11 U.S.C. § 1112, FOR CONVERSION OF
              THE CORPORATE CASE TO A CASE UNDER CHAPTER 7,
          OR IN THE ALTERNATIVE, (II) PURSUANT TO 11 U.S.C. § 1104, FOR
                     APPOINTMENT OF A CHAPTER 11 TRUSTEE

         PLEASE TAKE NOTICE that upon this Motion, William K. Harrington, the United

States Trustee for Region 2, by counsel, will move this Court before the Honorable Sean H.

Lane, United States Bankruptcy Judge, United States Bankruptcy Court, One Bowling Green,

New York, NY 10004, on December 19, 2019, at 11:00 a.m., or as soon thereafter as counsel can

be heard, for an order, pursuant to 11 U.S.C. § 1112, converting the Chapter 11 case of Liddle &

Robinson, L.L.P. (“L&R”) to a case under Chapter 7 of the Bankruptcy Code, or in the

alternative, or pursuant to 11 U.S.C. § 1104, appointing a Chapter 11 trustee in the L&R case.

         PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief sought in the

Motion must be in writing, must conform to the Federal Rules of Bankruptcy Procedure, any of

the Local Bankruptcy Rules for the Southern District of New York, and must be (i) filed with the
19-12346-shl    Doc 155      Filed 12/06/19    Entered 12/06/19 11:12:15          Main Document
                                              Pg 2 of 2


Bankruptcy Court in accordance with General Order M-399: (a) electronically, by registered

users of the Bankruptcy Court’s case filing system or (b) on a 3.5 inch disk (preferably in

Portable Document Format (“PDF”), WordPerfect or any Windows-based word processing

format), by all other parties in interest, (ii) submitted in hard copy form to Judge Lane’s

chambers and (iii) submitted in hard copy form to the U.S. Trustee, at U.S. Department of

Justice, Office of the U.S. Trustee, 201 Varick Street, Room 1006, New York, NY 10014-9998

(Attention: Andrea B. Schwartz, Esq.), in each case so as to be received not later 12:00 p.m. on

December 13, 2019.

Dated:         New York, New York
               December 6, 2019

                                                      WILLIAM K. HARRINGTON
                                                      UNITED STATES TRUSTEE

                                                      By      /s/ Andrea B. Schwartz
                                                              Andrea B. Schwartz
                                                              Trial Attorney




                                                 2
